I disagree with the majority's interpretation of the Ohio Supreme Court's decision in Bogan v. Progressive Cas. Ins. Co.
(1988), 36 Ohio St.3d 22, *Page 141 521 N.E.2d 447. Therefore, I dissent and would affirm the judgment of the trial court.
I concur with the analyses set forth by the Eighth Appellate District in Motorists Mut. Ins. Cos. v. Grischkan (1993),86 Ohio App.3d 148, 620 N.E.2d 190, and Queen City Indemn. Co. v.Wasdovich (May 31, 1990), Cuyahoga App. No. 56888, unreported, and by the Third Appellate District in Stahl v. State Farm Mut.Auto. Ins. Co. (1992), 82 Ohio App.3d 599, 612 N.E.2d 1260. These decisions interpret Bogan as holding that an insured has not exhausted the tortfeasor's liability policy unless the "gap" between the settlement amount accepted by the insured and the liability limit of tortfeasor's policy approximates the litigation costs saved.
The $37,500 gap between the settlement amount accepted by the appellants in this case and the $100,000 liability limit imposed by Mainous's policy simply does not bear any relationship to the actual costs appellants saved by choosing settlement over litigation. The trial court properly found that appellants are not entitled to underinsured motorist coverage on these facts under the rule enunciated in Bogan. Accordingly, I would affirm the judgment of the trial court.